Citation Nr: 0946940	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
determined new and material evidence had not been submitted 
to reopen a claim of service connection for a low back 
disability.  

The Veteran appealed the RO's determination and, in August 
2007, the Board determined that the Veteran had submitted new 
and material evidence sufficient to reopen the previously 
denied claim for a low back disability.  As to the merits of 
the reopened claim, the Board remanded the issue for 
additional evidentiary development, to include scheduling the 
Veteran for a VA examination.  All requested development has 
been conducted the claim is now before the Board for 
adjudication.  

Unfortunately, however, additional development is needed 
before a fully informed decision is rendered.  As such, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran has asserted that service connection is warranted 
because he believes his current low back disability is 
related to his military service, particularly the heavy 
lifting he was required to perform during service.  At the 
March 2007 Travel Board hearing, the Veteran testified that 
he was a radio operator during service, which required that 
he carry his equipment and a 28-pound radio when his unit 
travelled every day in Vietnam.  The Veteran testified that 
he has had back pain since his service in Vietnam but that he 
did not go to sick call during service.  He also testified 
that his back pain has continued through the years since 
service.  

The service treatment records do not contain any complaints, 
treatment, or findings related to a back disability that was 
incurred during military service.  In fact, at the Veteran's 
separation examination in April 1969, he denied having any 
recurrent back pain and his spine was normal on clinical 
examination.  

Nevertheless, in support of his claim, the Veteran submitted 
a lay statement from M.B., who was the Veteran's unit 
commander during service.  M.B. stated that, in January 1968, 
he noticed the Veteran limping and the Veteran informed him 
that his back was bothering him.  M.B. noted that the Veteran 
was required to carry a heavy tactical radio on his back, in 
addition to his basic combat load, which included food, 
water, clothing, weapon, and ammunition.  M.B. stated that he 
suggested the Veteran seek medical treatment but the Veteran 
declined and downplayed the seriousness of discomfort.  
Nevertheless, M.B. stated that the Veteran's pain increased 
with the continued physical demands of combat such that, when 
they were required to jump from helicopters, the Veteran 
would throw his equipment out of the aircraft and then jump.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Because the Veteran was engaged in combat with the enemy 
during active service, and, given the credible lay statement 
submitted by M.B., the Board finds that the Veteran's report 
of back pain and problems during service is consistent with 
the circumstances and conditions of his service and his 
report is considered competent and credible evidence.  See 
38 U.S.C.A. § 1154(b).  

However, the reduced evidentiary burden of 38 U.S.C.A. 
§ 1154(b) applies only to the question of service incurrence 
and not to the question of a nexus to service.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran.  
Instead, section 1154(b) aids a combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 
(1999).

The Board remanded this claim in August 2007 in order to 
obtain a medical opinion that addressed the etiology of the 
Veteran's current back disability.  While the physician who 
conducted the September 2007 VA examination opined that the 
Veteran's chronic back condition is not caused or aggravated 
by his military service, the examiner based his opinion on 
review of the Veteran's claims file, noting that there was no 
documented acute and chronic back disability or treatment 
therefor.  

The September 2007 VA opinion is considered competent medical 
evidence; however, the VA examiner based his opinion on the 
lack of a documented treatment for a back disability, despite 
the post-service medical evidence of record which shows the 
Veteran has received treatment for a back disability since 
1974.  In addition, the VA examiner did not consider the 
Veteran's assertions that he indeed suffered from back 
problems during service.  In this regard, while the lack of 
contemporaneous medical evidence of a disability may be 
weighed against lay evidence in determining the credibility 
of such lay evidence, the lack of contemporaneous medical 
evidence does not render the lay evidence incredible merely 
because it is unaccompanied by medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

In fact, as noted, the Veteran's report of back pain and 
problems during service are considered competent and credible 
evidence because he is a combat veteran and he has submitted 
additional, credible lay evidence which corroborates his 
report of having back problems during service.  See 
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.159(a)(2).  

Because the September 2007 VA examiner based his negative 
nexus opinion on the lack of documented treatment of a back 
disability but did not consider the post-service medical 
evidence of a back disability since 1974 or credible lay 
evidence of the Veteran suffering from back pain and problems 
during service, the Board finds that the September 2007 VA 
medical opinion was inadequate and that an additional medical 
opinion is needed which addresses the likelihood that the 
Veteran's current back disability is related to his military 
service.  

Therefore, to ensure that VA has met its duty to assist the 
Veteran in developing the facts pertinent to the claim, the 
case is REMANDED for the following development:

1.	Request that the physician who conducted 
the September 2007 VA examination review 
the entire claims file, including this 
Remand, and provide an addendum to his 
previous report which addresses the 
following:

a.	The examiner should provide an 
opinion which addresses whether it is 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
back disability is related to the 
Veteran's military service.  

b.	In answering the foregoing, the 
examiner should note that, while 
there is no documented evidence of a 
low back disability during service, 
the Veteran's report of experiencing 
back pain and problems during service 
is considered competent and credible 
evidence.  In this regard, the 
examiner should consider the various 
statements submitted by the Veteran 
regarding the development of his low 
back pain during service, as well as 
the lay statement submitted by M.B. 
in February 2005.  The examiner 
should also address the post-service 
medical evidence that shows a back 
disability was manifested as early as 
1974.  

c.	A supporting rationale must be 
provided for any opinion offered.  

d.	If it cannot be determined whether 
the Veteran currently has a back 
disability that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
report, and explain why this is so. 

e.	If the September 2007 VA examiner is 
no longer available, a physician 
knowledgeable in evaluating 
musculoskeletal disabilities should 
be requested to review the claims 
file and provide the requested 
opinion.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


